Citation Nr: 1046947	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical services rendered at Maine Medical Center 
(MMC) from May 4, 2007, to May 10, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision of the Department of Veterans 
Affairs (VA) Medical Center (MC) located in Togus, Maine, which 
disapproved a claim for payment of unauthorized 
inpatient/ancillary service provided for the May 4, 2007 
admission to MMC.

This matter was previously before the Board in October 2009, at 
which time it was remanded for further development.  The matter 
was again before the Board in June 2010, at which time it was 
remanded for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT


1. All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2. The Veteran is service connected for PTSD; scar Muscle Group 
VI, left forearm, residuals of a shell fragment wound; multiple 
scars of both thighs, lower legs, with minute retained foreign 
body; and scar Muscle Group XIII, left thigh, residuals of shell 
fragment wounds.  He has a combined schedular rating of 80 
percent, with a total disability rating based on individual 
unemployability, effective as of July 16, 2002, with the 
disability having been found to be permanent in nature.  

3.  The evidence of record clearly demonstrates that there 
remains a zero balance for the period of hospitalization from May 
4, 2007, to May 10, 2007, with all costs having been paid by 
either Medicare or private insurance with no unreimbursed medical 
expenses having been incurred by the Veteran. 


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized, non-VA medical 
expenses incurred from May 4, 2007 through May 10, 2007, are not 
met.  38 U.S.C.A. §§ 503, 1703, 1725, 1728, 1750, 7104 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121, 
17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent allowable, payment or reimbursement of the expenses 
of care, not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical services 
not previously authorized including transportation may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a) Care or services not previously authorized were rendered to a 
veteran in need of such care or services:

(1) For an adjudicated service-connected disability;

(2) For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability;

(3) For any disability of a veteran who has a total disability 
permanent in nature, resulting from a service-connected 
disability;

(4) For any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program under 
38 U.S.C.A. § Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for reasons set forth 
in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted as part of the Appellants Millennium Health Care and 
Benefits Act, Public Law 106- 177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
appellant was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the appellant or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of appellants, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

Again, the criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson.

The term "emergency treatment" means medical care or services 
furnished:

(A) when Department or other Federal facilities are not feasibly 
available and an attempt to use them before hand would not be 
reasonable;

(B) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and

(C) until such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility.

38 U.S.C.A. § 1725(f).

The Board notes that on October 10, 2008, S. 2162, designated as 
the Veterans' Mental Health and Other Care Improvements Act of 
2008, was signed by the President.  This bill makes various 
changes to veterans mental health care and also addresses other 
health care related matters.  Relevant to the instant case, the 
new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as 
opposed to discretionary the reimbursement of the reasonable 
value of emergency treatment of an "eligible" veteran furnished 
by a non-VA facility, if all of the pertinent criteria outlined 
above are otherwise satisfied.  See Veterans' Mental Health and 
Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 
402(a), 122 Stat. 4123 (2008). Additionally, this amendment added 
a provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment," specifically 
subsection (C) to read:

(C) until

	(i) such time as the veteran can be transferred safely to a 
Department facility 	or other Federal facility and such facility 
is capable of accepting such 	transfer; or 
	(ii) such time as a Department facility or other Federal 
facility accepts such 	transfer if -

(I) at the time the veteran could have been transferred 
safely to a Department or other Federal facility, no 
Department facility or other Federal facility agreed to 
accept such transfer; and

(II) the non-Department facility in which such medical care 
or serves was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility 
or other Federal facility.

38 U.S.C.A. § 1725 (West 2002 & Supp. 2010)

With regard to the retroactivity of the Veterans' Mental Health 
and Other Care Improvements Act of 2008, in Landgraf v. USI Film 
Products, 511 U.S. 244, 246, 265 (1994), the United States 
Supreme Court recognized that "retroactivity is not favored in 
the law" and "the presumption against retroactive legislation is 
deeply rooted in our jurisprudence."  At the same time, "[a] 
statute does not operate 'retrospectively' merely because it is 
applied in a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 269 
(internal citations omitted).  Therefore, in analyzing whether a 
particular statute should be applied to a case that originated 
before the statute was passed, a court "must ask whether the new 
provision attaches new legal consequences to events completed 
before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would have 
retroactive effect, the Supreme Court has held that the following 
three factors should be considered: (1) whether it would impair 
rights possessed by a party when he acted, (2) whether it would 
increase a party's liability for past conduct, or (3) whether it 
would impose new duties with respect to already completed 
transactions.  Id. at 280.  If the statute is found to have a 
retroactive effect, then "our traditional presumption teaches 
that it does not govern absent clear congressional intent 
favoring such a result."  Id.

The U.S. Court of Appeals for the Federal Circuit has created a 
three-part test encompassing the factors laid out in Landgraf: 
(1) "the nature and extent of the change of the law;" (2) "the 
degree of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of fair 
notice, reasonable reliance, and settled expectations."  Princess 
Cruises v. United States, 397 F.3d 1358, 1363-64 (Fed. Cir. 2005) 
(quoting Landgraf, 511 U.S. at 270).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the rule 
or regulation cannot be applied to cases pending at the time of 
its promulgation.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003) 
(discussing that most statutes and regulations liberalizing the 
criteria for entitlement to a benefit may be applied to pending 
claims because they would affect only prospective relief).

The Veteran is seeking payment or reimbursement for the private 
medical care received at MMC from May 4, 2007, to May 10, 2007.  
While the Veteran does not contend that the services were 
previously authorized in advance by VA, he does maintain that a 
VA facility was not feasibly available at the time of care by MMC 
on May 4, 2007, and that such care was rendered in a medical 
emergency of such nature that delay would have been hazardous to 
the Veteran's life or health.

Treatment records show that the Veteran was evaluated for chest 
pain overnight at Southern Maine Medical Center (SMMC) following 
admission on May 3, 2007.  A treadmill test was conducted, during 
which the Veteran reportedly developed angina at a very low level 
of exertion and EKG suggested the possibility of either multi-
vessel disease or left main disease.  Diagnostic cardiac 
catheterization revealed a 90 percent lesion in left main 
coronary artery.  The private cardiologist determined that the 
Veteran's condition required urgent transfer to another facility 
for cardiac intervention.  

In a May 4, 2007, VA treatment record, it was noted that the 
Veteran had been admitted to the SMMC on May 3, 2007, with 
unstable angina.  A cardiac catheterization was planned for the 
morning and the Veteran had been pre-medicated for the cardiac 
catheterization.  Tropine were not positive nor was there any 
other indication of a known acute cardiac event.  It was noted 
that the caller was advised that the Veteran's eligibility for 
hospitalization was indeterminate and needed to be investigated.  
It was also indicated that the caller had been advised that since 
the Veteran was not positive for an acute cardiac event, the 
stress test was not emergent and the policy required referral to 
the nearest VA facility for consideration.  It was noted that the 
caller was asked to attempt to hold onto the cardiac 
catheterization for the time being.  The VA nurse indicated that 
she called Boston Cardiology and presented the Veteran to a VA RN 
at that facility for consideration of transfer to their facility 
for cardiac catheterization.  It was noted that that nurse would 
call SMMC to discuss the Veteran.  

In an update, it was noted that the treating physician urged 
immediate catheterization.  It was noted that the Boston VA nurse 
had offered to SMMC a transfer to Boston for the cardiac 
catheterization but the treating physician decided to catheterize 
the Veteran at SMMC.  It was also noted that the Veteran refused 
transfer to Boston.  A form acknowledging refusal was faxed for 
the Veteran to sign.  

In an additional phone update note, it was indicated that the 
treating physician continued to consider the Veteran as critical 
based upon findings from the cardiac catheterization and had 
started the Veteran on a heparin drip and transferred the Veteran 
to the MMC ICU for consideration of interventional cardiac 
catheterization.  

In a May 8, 2007 VA treatment note, it was indicated that the MMC 
care coordinator had contacted the VA this morning.  It was noted 
that the Veteran underwent a two vessel CABG at MMC on May 5, 
2007, and was recovering well.  The care coordinator confirmed 
that the primary pay sources were to be the Veteran's Medicare 
and Anthem Blue.  

In a June 2007 letter, the treating cardiologist indicated that 
the Veteran had been evaluated in the emergency room at SMMC 
because of angina that occurred at minimum levels of exercise.  
He noted that a stress test was extremely positive and cardiac 
catheterization was performed urgently and demonstrated a high-
grade left main coronary artery stenosis.  He stated that in his 
opinion it was not safe to send one with very low exertional 
anginal symptoms and a high-grade left main coronary artery 
stenosis to any institution other than the closest that could 
perform coronary bypass grafting on an urgent basis.  He reported 
that this was MMC and he transferred the Veteran to that 
institution where the surgery was performed within 24 hours.  

In his July 2007 notice of disagreement, the Veteran indicated 
that he did not remember being transferred to MMC.  He was 84 at 
the time of transfer.  The Veteran stated that he did not 
remember being asked if he wanted to be transferred by anyone or 
being asked to sign any document.  He also noted that his wife, 
who was with him at all times, stated that no one spoke to him or 
her about a transfer to the VA.  It was indicated that the 
Veteran had had bypass done on May 4, 2007, and did not remember 
anything prior to the surgery.  It was further observed that VA 
did not have a signed copy of acknowledgment of refusal nor did 
VA know whom they spoke to at MMC about this Veteran's condition 
dealing with the transfer.  It was also noted that it was 
uncertain if VA spoke to MMC prior, during, or after the surgery.  

In his September 2007 substantive appeal, the Veteran indicated 
that he had not refused transfer to a VA facility.  He stated 
that he was unable to make any decisions prior to waking up after 
surgery at MMC.  

In June 2009, the Board sent this matter for a VHA opinion.  The 
Board noted the above reports and indicated that the treating 
cardiologist had stated that it would have been unsafe to send 
the Veteran to West Roxbury (near Boston approximately 111 miles 
away) rather than MMC approximately 21 miles away.  The Board 
requested that the examiner provide answers to the following:  
Was it at least as likely as not that the Veteran's condition at 
SMMC constituted a medical emergency of such nature that delay 
would have been hazardous to his life of health?  Was the VA 
hospital feasibly available such that transferring the Veteran to 
that facility would have been reasonable, sound, wise, or 
practicable. 

In an August 2009 VHA report prepared in conjunction with the 
request, the Veteran was noted to have developed his first 
episode of exertional chest discomfort about one week prior to 
admission.  He was reported to have called the SACO VAMC to try 
and get an appointment with his primary care provider and was 
told that he could not be seen for two weeks and was refereed to 
the nearest emergency room which was SMMC.  He had no further 
chest pain in the intervening week but had very limited activity 
during that time because he was concerned about having a 
recurrence of chest pain.  He noted the findings from the 
treadmill tests and the contact notes with West Roxbury VAMC.  
The examiner indicated that West Roxbury was apparently the 
closest VA facility to perform this type of procedure.  He 
observed that the Veteran's treating physician decided to perform 
the coronary arteriography, although it was unclear whether the 
decision was made before or after contacting West Roxbury.  He 
also noted that the Veteran refused transfer, although it was 
unclear to him whether this refusal occurred before or after the 
arteriography.  The decision was made by the treating physician 
that the Veteran was potentially too unstable to transfer to 
another facility 111 miles away and he was transferred to a local 
facility where he underwent successful bypass surgery.  

The VHA examiner stated that with the information provided in the 
records, he felt the decision about whether a patient was stable 
to transfer to a distant facility was appropriately made by the 
treating cardiologist since he was the only one who had seen and 
examined the patient and had performed and reviewed both the 
stress test and coronary arteriogram.  He noted that this 
decision was an extremely difficult one but had to be made by the 
treating physician since he/she was legally responsible for the 
Veteran's well-being during transfer.  Accordingly, he could not 
fault the cardiologist's decision to not transfer the Veteran, 
although he indicated that he would like to know whether the 
contact with the West Roxbury VA was before or after the coronary 
arteriography since the situation became more urgent once the 
coronary anatomy was delineated.  He further noted that it was 
difficult to determine what role the Veteran's wishes played 
since he was apparently saying that he had no memory of it.  The 
examiner observed that clearly the Veteran was sedated for the 
coronary arteriography but the sedation was usually short acting 
and would not impair his judgment for an indefinite period (also 
if the issue was discussed with him after the treadmill test but 
before receiving pre-medication for coronary arteriography the 
next day, he would have yet received sedation).  (He noted that 
unfortunately he could not determine from the record exactly when 
this all transpired).  He further indicated that it was also not 
unusual for a patient, especially an elderly one, to have little 
memory of life-threatening that evolve very quickly, as was the 
case here.  

The examiner stated that from the information provided to him in 
the record, he thought it was at least as likely as not that the 
Veteran's condition at SMMC constituted an emergency such that 
transfer to a distant facility might have been hazardous to this 
health.  This was based mostly on distance involved and the time 
it would have taken to transport him there.  Had a VA facility 
been available a short distance away with a transport time of 15-
20 minutes, transfer might have been more feasible.  The examiner 
stated that he did not know why the Veteran was informed that his 
VA primary care physician was unavailable to see him for two 
weeks, although he had no knowledge of the VA facilities where 
the Veteran was seen.  The examiner noted that the VA hospital 
where he currently worked had an emergency care area and he 
believed that anyone trying to make an appointment with their 
primary care physician for a symptom as potentially serious as 
chest pain would be referred to the emergency care area.  He 
observed that it was possible that their facility only consisted 
of an outpatient facility and offered no emergency care.  He 
further reported that he did not know at what stage in the chain 
of events that the West Roxbury VA facility was contacted.  If 
they were contacted immediately after the stress test, transfer 
might have been considered, although with the increase in 
troponin and with the run of ventricular tachycardia that 
occurred overnight, it might not have been feasible.  He also 
noted that the issue of patient refusal was unclear.  He stated 
that usually these issues were discussed with other family 
members since bypass surgery at a private hospital incurred 
considerable expense.  The examiner indicated that there was no 
mention of family involvement in the record provided, so it was 
unclear if there were no family available or whether they were 
aware of the costs involved.  As to question 2, the examiner had 
no information about the availability of care at West Roxbury VA 
so he could not comment.  

In its October 2009 remand, the Board noted that the July 2007 
decision denied payment for the services rendered at MMC from May 
4, 2007, to May 10, 2007.  It observed that the explanation given 
was that the Veteran "refused transfer to Boston VA while at 
SMMC."  It further noted that the decision also indicated that VA 
regulations precluded VA from sharing costs with the Veteran's 
health care provider.  The Board also observed that in a separate 
July 2007 letter, the Patient Services Manager elaborated that as 
the Veteran refused transfer to the VA hospital in West Roxbury, 
Massachusetts, which was capable of performing his surgery or 
procedure, VA payment effectively stopped.  The VAMC cited to 
38 C.F.R. § 17.130 as precluding payment for treatment procured 
through private sources in preference to available Government 
facilities.

The Board noted that while the VAMC denied payment or 
reimbursement for services rendered at MMC from May 4, 2007, to 
May 10, 2007, the VAMC had only provided copies of records of the 
Veteran's initial admission to Southern Maine Medical Center 
(SMMC).  There were no treatment records of the Veteran from MMC 
in the claims folder, which was the subject of the instant 
dispute. 

The Board also indicated that after review of the record, it was 
also unclear as to the exact amount of payment or reimbursement 
sought and whether the Veteran was seeking payment or 
reimbursement beyond the urgent coronary surgical 
revascularization performed at MMC in May 2007, i.e. hospital 
expenses incurred during the length of admission.  The Board also 
noted that it was also unclear whether the Veteran's private 
health plan contract, Blue Cross/Blue Shield would pay, in whole 
or part, for the treatment rendered in May 2007.  It also 
observed that there were no findings in the record as to whether 
(or at what date) the Veteran finally exhausted, without success, 
action to obtain payment from his private health insurer.  See 
38 C.F.R. § 17.1004(d)(1), (2), (3), (4).  The Board stated that 
without this pertinent information, it was unable to adjudicate 
the claim. 

The Board requested that the AOJ obtain treatment records of the 
Veteran from the MMC dated from May 4, 2007, to May 10, 2007.  It 
also noted that the AOJ should ascertain the exact amount of 
payment or reimbursement sought by the Veteran and whether the 
Veteran was seeking payment or reimbursement beyond the urgent 
coronary surgical revascularization performed at MMC in May 2007, 
i.e. hospital expenses incurred during the length of admission.  
It also requested that the AOJ undertake development necessary to 
ascertain whether the Veteran finally exhausted, without success, 
action to obtain payment from the 3rd party private health 
insurer, Blue Cross/Blue Shield, for the treatment rendered in 
May 2007.

In a January 2010 letter, the AOJ informed the representative and 
carbon copied the Veteran that two attempts had been made to 
obtain the records from MMC with negative results.  It requested 
that the records be forwarded by the Veteran.  No further was 
action was taken by the AOJ and a supplemental statement of the 
case was issued in March 2010, with the matter being returned to 
the Board for further review.  

In its June 2010 remand, the Board noted that in the October 2009 
remand it was observed that treatment records from MMC for the 
time period from May 4, 2010, to May 10, 2010, had not been 
associated with the claims folder.  The Board, at that time, 
requested that an attempt be made to obtain these records and 
that all requests be clearly documented.  The Board observed that 
in conjunction with this request, the VAMC made two attempts to 
obtain these records from MMC by way of fax in November 2009 and 
January 2010 but to date there had been no reply to either fax 
request.  The Board also noted that in the January 2010 letter, 
the VAMC notified the Veteran's representative that two attempts 
had been made to obtain the records from MMC with negative 
results and that it was requesting that the representative or the 
Veteran obtain inpatient/billing records for this admission and 
forward them to the VAMC so that they could respond to the Board 
remand.  It was indicated on the letter that the Veteran had been 
carbon copied.

The Board then noted that the Veteran's representative, in his 
May 2010 written argument, stated that the Board had not complied 
with the October 2009 remand as the Veteran had not been notified 
directly that the two attempts to obtain the records had failed 
and as he was not given a chance to provide those records.  He 
noted that the request should have been sent directly to the 
Veteran with a carbon copy to his representative.  The Board did 
note that a carbon copy of the letter to the Veteran would most 
likely suffice; however, the VAMC did not notify the Veteran that 
he was ultimately responsible for providing the evidence, in 
accordance with 38 C.F.R. § 3.159 (e) (4).  Thus, the 
requirements were not technically met.

The Board further observed that in the October 2009 remand, it 
was also noted that it was also unclear as to the exact amount of 
payment or reimbursement sought and whether the Veteran was 
seeking payment or reimbursement beyond the urgent coronary 
surgical revascularization performed at MMC in May 2007, i.e. 
hospital expenses incurred during the length of admission.  The 
Board also observed at that time that it was also unclear whether 
the Veteran's private health plan contract, Blue Cross/Blue 
Shield would pay, in whole or part, for the treatment rendered in 
May 2007.  The Board also noted that in the October 2009 remand, 
it was observed that there were no findings in the record as to 
whether (or at what date) the Veteran finally exhausted, without 
success, action to obtain payment from his private health 
insurer.  The AOJ had also been asked to ascertain the exact 
amount of payment or reimbursement sought by the Veteran and 
whether the Veteran was seeking payment or reimbursement beyond 
the urgent coronary surgical revascularization performed at MMC 
in May 2007, i.e. hospital expenses incurred during the length of 
admission.  The AOJ had also been requested to ascertain whether 
the Veteran finally exhausted, without success, action to obtain 
payment from the 3rd party private health insurer, Blue 
Cross/Blue Shield, for the treatment rendered in May 2007.  

The Board noted that in the March 2010 SSOC, the VAMC indicated 
that it had been informed during a telephone conversation with an 
MMC financial staffer that there was a zero balance remaining on 
an inpatient stay at MMC.  However, no additional information was 
supplied.  The Board stated that the information supplied in the 
SSOC did not indicate the amount of payment that was made, and/or 
who made the payment and that such information was necessary in 
order to properly decide the Veteran's appeal.

The Board further observed that in its October 2009 remand, the 
Board noted that the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to notify 
and assist a claimant in developing the information and evidence 
necessary to substantiate a claim and indicated that that such 
notice had still not been provided.  

The Board indicated that the AOJ should ensure that all due 
process requirements are met under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), to include providing the Veteran with notice 
that meets the requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ 
was also to ascertain whether a claims folder was in existence 
for this Veteran, and, if so, it was to be associated the 
appellate record.  The AOJ was also to provide the Veteran with a 
letter indicating what attempts were made to obtain treatment 
records dated from May 4, 2007, to May 10, 2007 from MMC.  The 
AOJ was to further ascertain the exact amount of payment or 
reimbursement sought by the Veteran and whether the Veteran was 
seeking payment or reimbursement beyond the urgent coronary 
surgical revascularization performed at MMC in May 2007, i.e. 
hospital expenses incurred during the length of admission.  The 
AOJ was also to undertake development necessary to ascertain 
whether the Veteran finally exhausted, without success, action to 
obtain payment from the 3rd party private health insurer, Blue 
Cross/Blue Shield, for the treatment rendered in May 2007, and to 
determine what party(ies) paid the Veteran's hospital bills and 
if the Veteran remained responsible for any unpaid bills relating 
to his period of hospitalization from May 4-10, 2007 at MMC.

In August 2010, the AOJ sent the Veteran a letter indicating that 
it was the Veteran's responsibility to obtain treatment and 
billing records from MMC as the AOJ's attempts had been 
unfruitful.  The AOJ further informed the Veteran that it had 
been informed by a member of the staff at the MMC financial 
office that there was a zero balance remaining for the 
hospitalization.  

In response to the August 2010 letter, the Veteran indicated that 
the bill for hospitalization at MMC was $40,631.48.  He stated 
that BC-BS paid $992 and Medicare A paid $22,017, with a $0 
balance remaining.  He noted that his concern was his refusal to 
transfer to the Boston VA.  He stated that VA said that it had a 
statement signed by him.  He reported that he did not remember 
this.  The Veteran stated that his family was present and they 
probably told him to sign it.  He noted that VA had a statement 
from his private physician indicating that this was an emergency 
and that he should be transferred to MMC as it was a matter of 
survival.  

In an interoffice memo prepared in conjunction with the claim, it 
was noted that in an August 12, 2010 telephone conversation with 
the Veteran, he stated that there were no pending bills and that 
he wished to withdraw his appeal.  In the same memo, it was noted 
that in an October 6, 2010, conversation with the Veteran, he 
stated that he wished to cancel his appeal.  The VA staffer 
indicated that she requested that the Veteran fill out a Form 9 
and in the narrative section note that he would like to cancel 
his appeal.  The Veteran stated that his insurance paid all and 
he now had a zero balance and saw no sense in continuing on.  

In an undated substantive appeal/Form 9, the Veteran stated they 
say I refuse transfer to VA Boston.  He noted that there was a 
statement from his heart doctor that it was an emergency and that 
he should go to MMC.  He indicated that this was probably why he 
was living today.  The Veteran indicated that he did not wish to 
prolong this anymore.  The Board cannot accept this statement as 
a notice of withdrawal based upon its wording.  Thus, the matter 
remains in appellate status.  

In the present case, the Board notes that the Veteran is 
considered to be totally disabled based upon individual 
unemployability and that this was found to be permanent in nature 
as of July 12, 2002.  The Board further observes that based upon 
the statements from the Veteran's treating cardiologist and the 
opinion rendered by the VHA examiner that an emergency situation 
existed which required immediate hospitalization and subsequent 
surgery, and that in the words of the VHA examiner that it was at 
least as likely as not that the Veteran's condition at SMMC 
constituted an emergency such that transfer to a distant facility 
might have been hazardous to the Veteran's life or health.  

However, while the Board has been unable to obtain copies of the 
medical bills incurred as a result of the May 4 through May 10, 
2007, hospitalization, to determine what medical bills were 
incurred and who paid the medical bills, and whether there 
remained any outstanding balance, the evidence of record is 
sufficient to find that there remains no outstanding balance, 
with the balance having been paid by the Veteran's primary 
insurance carriers, with no out-of-pocket expenses to the 
Veteran.  

In the March 2010 supplemental statement of the case, it was 
noted that during a telephone conversation with MMC, the Togus 
VAMC was informed that there was a zero balance remaining on the 
inpatient stay at MMC.  Moreover, in response to an August 2010 
letter requesting that he provide medical and billing records 
from MMC, as the VA attempts to obtain these records had been 
unsuccessful, the Veteran indicated that the medical bills for 
the hospital stay has been paid by Blue Cross-Blue Shield and 
Medicare with a zero balance remaining.  Furthermore, in an 
interoffice memo prepared in conjunction with the Veteran's 
claim, it was noted that during an October 6, 2010, telephone 
conversation, the Veteran reported that his insurance had paid 
all his bills and that he had a zero balance.  As there remains 
no outstanding balance, with no expense having been incurred by 
the Veteran, the claim for reimbursement/payment for medical 
expenses for a period of hospitalization from May 4, 2007, 
through May 10, 2007, must be denied.  


Duty to Assist and Notify

Upon receipt of a complete or substantially complete application 
for benefits, and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, the Secretary is 
required to inform the appellant of the information and evidence 
not of record that (1) is necessary to substantiate the claim, 
(2) the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In this case, notice is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5- 2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant ineligible 
for the claimed benefit).  


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized medical services rendered at MMC from May 4, 2007, 
to May 10, 2007 is denied. 




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


